Citation Nr: 1043275	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right leg disability.  

3.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart




INTRODUCTION

The Veteran had active military service from August 1970 to 
February 1972.  Service in combat in the Republic of Vietnam is 
indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005, and January and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The Board denied the Veteran's 
claims in a decision dated in March 2008.  He thereafter appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a decision dated in April 2010, the 
Court vacated that portion of the Board's decision that denied 
service connection for a back disability, a right leg disability, 
and a left leg disability.  The Court specifically affirmed the 
Board's denial of 7 other claims, including claims of service 
connection for peripheral neuropathy of the lower extremities, 
pes planus, and restless leg syndrome.  Consequently, the right 
leg and left leg claims remaining before the Board are construed 
as claims for disability other than peripheral neuropathy, pes 
planus, or restless leg syndrome.


REMAND

Citing to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the 
Court found that it was error for the Board in its 2008 decision 
to not have required a VA examination.  It was noted that the 
information and evidence in the claims file was sufficient to 
trigger the duty-to-assist requirement that a medical nexus 
opinion be obtained.

The Veteran has denied any specific injury to his back or either 
leg while in service, but nevertheless contends that he has 
current back and bilateral leg disabilities related to service, 
including as due to his being required to carry heavy loads while 
serving in Vietnam.  Because the Court has remanded in order to 
ensure that the Veteran receives a VA examination for the purpose 
of obtaining a medical opinion as to the medical probabilities 
that the Veteran has a back disability, a right leg disability, 
and/or a left leg disability that is related to his military 
service, the Board will remand for that purpose.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should incorporate newly 
received evidence into the record, 
including producing paper copies of 
photographs included on a CD received in 
October 2010.  

2.  The AOJ should contact Jeffrey C. 
Brittan, M.D., who submitted an April 2005 
letter, and provide Dr. Brittan opportunity 
to clarify his letter.  Dr. Brittan should 
be specifically asked to specifically 
identify the records he reviewed in 
arriving at his opinion.  He should also be 
asked to explain what about the Veteran's 
military service or events coincident 
therewith that led Dr. Brittan to opine 
that "degenerative back disease [was] 
greatly accelerated by [the Veteran's] 
infantry service. . ."  See Savage v. 
Shinseki, No. 09-4406 (Vet. App. Nov. 3, 
2010) (VA may seek clarification from a 
private physician).  

3.  The AOJ should thereafter arrange for 
the Veteran to undergo a VA examination by 
a physician with appropriate expertise to 
determine the current diagnosis and 
etiology of the Veteran's claimed back, 
right leg, and left leg disabilities.  (The 
claimed right leg and left leg disabilities 
do not include peripheral neuropathy of the 
lower extremities, restless leg syndrome, 
or pes planus, claims for which were denied 
by the Board in a 2008 decision that was 
affirmed by the Court.)  

The examiner must provide a medical 
opinion, based on his/her examination of 
the Veteran, and review of the evidence of 
the entire record, including the Veteran's 
own history, as to the medical 
probabilities that any diagnosed back or 
leg disability is related to his military 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, including as due to the 
absence of supporting rationale for 
opinions expressed, it should be returned 
to the examiner for necessary corrective 
action, as appropriate.

(The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2010).)

4.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues remaining on appeal in light of 
all information and evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

